Exhibit 10.2

FOURTH AMENDMENT TO BUILD-TO-SUIT

NET LEASE

THIS FOURTH AMENDMENT TO BUILD-TO-SUIT NET LEASE (this “Amendment”) is made and
entered into as of September 3, 2004 by and between OPUS REAL ESTATE TEXAS IV
LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and ADS
ALLIANCE DATA SYSTEMS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to a certain Build-to-Suit Net Lease dated
January 29, 1998 by and between Tenant and Opus South Corporation (“Opus
South”), as amended by a certain First Amendment to Build-to-Suit Net Lease
dated as of February 16, 2000, as further amended by a certain Second Amendment
to Build-to-Suit Net Lease dated as of December 4, 2000, and as further amended
by a certain Third Amendment to Build-to-Suit Net Lease dated as of
September 10, 2001 (as amended, the “Lease”). Opus South assigned all of the
landlord’s interest in the Lease to Oaklawn Alliance, L.L.C. on December 3,
1998, and Oaklawn Alliance, L.L.C. further assigned all of the landlord’s
interest in the Lease to Landlord on November 15, 2001. Capitalized terms used
herein but not otherwise defined shall have the meanings given them in the
Lease.

B. Pursuant to Section 18(j) of the Lease, upon Tenant’s approval of the
Tenant’s Expansion Cost Proposal, the terms of the Lease were to be
automatically amended to provide, among other things, that the Tenant would have
an option to terminate the Lease as to the Expansion Building only, at any time
after the end of the seventh (7th) anniversary of the Expansion Commencement
Date upon certain terms and conditions (the “Termination Right”). Tenant
approved the Tenant’s Expansion Cost Proposal, and the Expansion Commencement
Date was (i) for the First Floor and Second Floor of the Expansion Building,
September 18, 2000, and (ii) for the Third Floor of the Expansion Building,
October 16, 2000. Accordingly, the Lease has been automatically amended to
include, among other things, the Termination Right.

C. Landlord and Tenant desire to amend the Lease to remove the Termination Right
upon the terms and conditions set forth herein.

AGREEMENTS

NOW, THEREFORE in consideration of the premises and one dollar and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Recitals. The Recitals hereto are true and correct and are incorporated
herein.

2. Removal of Termination Right. Subject to Section 3 below, Tenant hereby
relinquishes the Termination Right, and Landlord and Tenant acknowledge that the
Termination Right and all provisions in the Lease with respect to the
Termination Right are of no further force and affect. Accordingly, the Lease is
amended as follows:

 

B-1



--------------------------------------------------------------------------------

(a) Section 180(1) of the Lease is hereby amended and restated in its entirety
to read as follows:

“(I) The Term of this Lease will be extended so that it ends on the day before
the tenth (10th) anniversary of the date of Substantial Completion of the
Expansion Building and the Parking Garage (the “Expansion Commencement Date”).
The options to extend the Term of this Lease granted in Section 2.5 above will
remain in full force and effect and may be exercised at the end of the Term of
this Lease, as so extended, subject to the notice and other requirements of
Section 2.5. Any exercise of the option to extend will apply to and include both
the Original Building and the Expansion Building as well as the continuing
rights related to the Parking Garage, unless the Original Building and the
Expansion Building have been divided into two (2) leases, as contemplated by the
terms of Article 19 below, in which case each tenant of each such building may
exercise or not exercise the options to extend as to its own building.”

(b) Section 19 of the Lease is hereby amended by restating in its entirety the
lead-in paragraph prior to subsection (a) thereof to read as follows: “In the
event pursuant to Section 11.3 of this Lease, this Lease is divided into two
(2) leases, then this Lease will be automatically amended as follows:”.

3. Fee for Removal of Termination Right. To induce Tenant to enter into this
Amendment and relinquish the Termination Right, Landlord agrees to pay to Tenant
the sum of $250,000.00 (the “Removal Payment”) within a reasonable time
following execution and delivery of this Amendment and the attached
Acknowledgment of Guarantor. This Amendment shall not be effective until the
Removal Payment has been paid by Landlord to Tenant. Tenant shall, at Landlord’s
request, acknowledge in writing receipt of the Removal Payment.

4. Effect of Amendment. Except as specifically set forth in this Amendment, all
terms and conditions in the Lease shall remain in full force and effect and are
incorporated herein by reference as fully set forth herein.

5. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, .and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

LANDLORD:      OPUS REAL ESTATE TEXAS IV LIMITED PARTNERSHIP,      a Delaware
limited partnership      By   Opus Real Estate USA IV, L.L.C.      Its:  
General Partner TENANT:     

ADS ALLIANCE DATA SYSTEMS, INC.,

a Delaware corporation

     By:  

Alan M. Utay

     Its:  

Executive Vice President

General Counsel and Chief Administrative Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GUARANTOR

Date: September 3, 2004

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the undersigned, the undersigned:

1. Consents and agrees to the Fourth Amendment to Build-to-Suit Net Lease dated
as of September 3, 2004 (the “Amendment”) by and between OPUS REAL ESTATE TEXAS
IV LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and ADS
ALLIANCE DATA SYSTEMS, INC., a Delaware corporation (“Tenant”); and

2. Agrees that all of his Guaranty agreements and other agreements in favor of
the Landlord (as successor in interest to Opus South Corporation), including
without limitation a certain Lease Guaranty dated January 29, 1998, remain in
full force and effect, enforceable in accordance with their terms and continue
to guaranty all of the covenants, obligations, liabilities and duties of Tenant
to Landlord under the Lease, as amended by the foregoing Amendment.

 

ALLIANCE DATA SYSTEMS CORPORATION,

a Delaware corporation

By:  

Alan M. Utay

  Alan M. Utay Its:  

Executive Vice President

General Counsel and Chief

Administrative Officer